FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2009 TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified in their charter) Delaware 001-14157 36-2669023 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30 North LaSalle Street, Suite 4000, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (312) 630-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. OtherEvents On November19, 2009, the Telephone and Data Systems,Inc. (TDS) Board of Directors authorized the repurchase of up to $250 million in aggregate purchase price of TDS Common Shares and/or TDS Special Common Shares from time to time pursuant to open market purchases and/or block purchases in compliance with Rule10b-18 of the Securities Exchange Act of 1934, as amended (Exchange Act), pursuant to Rule10b5-1 under the Exchange Act, or pursuant to accelerated share repurchase arrangements, prepaid share repurchases, private transactions or otherwise. This authorization will expire on November19, 2012. On November19, 2009, TDS issued a press release discussing the foregoing matter, which is attached hereto as Exhibit99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits: In accordance with the provisions of Item 601 of Regulation S-K, any Exhibits filed or furnished herewith are set forth on the Exhibit Index attached hereto. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned, thereto duly authorized. Telephone and Data Systems, Inc. (Registrant) Date: November 20, 2009 By: /s/ Douglas D. Shuma Douglas D. Shuma Senior Vice President and Corporate Controller 3 EXHIBIT INDEX The following exhibits are filed or furnished herewith as noted below. Exhibit No. Description TDS Stock Repurchase Authorization Press Release dated November19, 2009 Private Securities Litigation Reform Act of 1995 Safe Harbor Cautionary Statement 4
